August 28, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                  JEFFERSON COUNTY, TEXAS, Appellant

NO. 14-13-00663-CV                         V.

                         DONNA DAVIS, Appellee
                    ________________________________

      This cause, an appeal from the judgment signed June 19, 2013 in favor of
appellee Donna Davis, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore REFORM the
judgment of the court below to delete the award of $500,000 for future mental
anguish. The total amount of Davis’s actual damages accordingly is $812,145.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

     We order appellant Jefferson County to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.